News Release For Immediate Release For Further Information Contact: April 4, 2008 George Lancaster, Hines (713) 966-7676 george_lancaster@hines.com HINES ACQUIRES ONE NORTH WACKER IN CHICAGO Holdings in Firm’s U.S. Core Office Fund Reach 25 Properties (CHICAGO) — The Chicago office of Hines, the international real estate firm, announced today that a subsidiary of Hines US Core Office Fund LP (Core Fund) has acquired One North Wacker, a 51-story 1.4 million-square-foot office tower located in the West Loop submarket of Chicago’s Central Business District, from a German investment fund managed by RREEF, a unit of Deutsche Bank A.G. ­­­­The Core Fund is an investment vehicle organized to acquire a geographically diverse portfolio of core office buildings in the U.S.Eastdil Secured represented the seller and Hines represented the Core Fund in the transaction. Hines will assume management and leasing responsibilities at the property. The building is in a choice location along North Wacker Drive at Madison Street, one of the premier office addresses in Chicago and proximate to­­­
